Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A method of verifying a function of a power supply monitor in a digital control system, wherein the power supply monitor is adapted to monitor whether or not a power supply voltage is between a lower threshold value and an upper threshold value, the method comprising setting the power supply voltage to a first value, the first value being below the lower threshold value, checking, as a first check, that the power supply monitor indicates that the power supply voltage is below the lower threshold value, setting the power supply voltage to a second value, the second value being above the lower threshold value and below the upper threshold value, checking, as a second check, that the power supply monitor indicates that the power supply voltage is above the lower threshold value, and verifying the function of the power supply monitor if both the first check and the second check are successful.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 8 and Claim 15 recite similar abstract idea.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: power supply monitor adapted to monitor power supply voltage, and steps of setting power supply voltage to specific values;
In Claim 8: a controller in communication with power supply monitor … and power supply voltage regulator to set power supply voltage to specific values.
In Claim 15: a computer program on tangible medium and same additional elements/steps as in Claim 1.
The step of " setting the power supply voltage to a first and second value " (Claims 1 and 15); and “sending a first and second control signal to the power supply voltage regulator to set the power supply voltage to a first and second value” (Claim 8) are generically recited/ not meaningful and represent an insignificant extra-solution activity necessary to execute the abstract idea.
The additional elements in the claims such as power supply monitor adapted to monitor power supply voltage, a controller in communication with power supply monitor to check power supply voltage and power supply voltage regulator to set power supply voltage to specific values, and computer program on tangible medium are examples of equipment (components) that are generally recited and, therefore are not qualified as particular machines. 
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (For example, from the prior art of record, Hideki Agari (US 20080007234 A1) and Haider et al. (EP1634148A2) discloses voltage regulator adjusting the voltage output by communicating with the controller, and monitoring unit checking the voltage).		
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7 and 9-14 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 5, 6, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 4340966 B2), hereinafter ‘Yamazaki’, in view of Infineon, “Introduction to Automotive Linear Voltage Regulators”, May, 2015 (Issue 2014), hereinafter ‘Infineon’.

With regards to Claim 1, Yamazaki discloses A method of verifying a function of a power supply monitor in a digital control system, wherein the power supply monitor is adapted to monitor whether or not a power supply voltage is between a lower threshold value and an upper threshold value (In the control device, the power supply voltage that is the voltage on the power supply voltage supply line that connects the output terminal of the power supply unit that supplies power to the microcomputer and the power supply terminal of the microcomputer is the appropriate power supply voltage that guarantees the operation of the microcomputer, p.5; The appropriate power supply voltage in the microcomputer power supply voltage monitoring system of the present invention is determined as an appropriate power supply voltage range that is a range between a predetermined upper threshold voltage and a lower threshold voltage, and the appropriate power supply voltage range is stored in the microcomputer. The power supply monitoring means includes power supply voltage detection means for detecting the value of the power supply voltage, and the power supply monitoring means determines whether or not the detected power supply voltage value falls within an appropriate power supply voltage range, p.6); checking, that the power supply monitor indicates that the power supply voltage is below the lower threshold value (when the power supply voltage of the power supply section falls below the lower threshold voltage, the output driver for controlling the external load is stopped in response to the control signal output from the controller, or the operation of the microcomputer is stopped, p.3); checking, that the power supply monitor indicates that the power supply voltage is above the lower threshold value, and verifying the function of the power supply monitor (a power supply with a power supply voltage to ensure operation of the microcomputer Power supply monitoring means for monitoring whether the power supply voltage falls within an appropriate power supply voltage range that is a range between a predetermined upper threshold voltage and a lower threshold voltage, p.3).
However, Yamazaki does not specifically disclose the method comprising setting the power supply voltage to a first value, the first value being below the lower threshold value; setting the power supply voltage to a second value, the second value being above the lower threshold value and below the upper threshold value.
Infineon discloses setting the power supply voltage to specific voltage values (Linear voltage regulators are the most frequently used electronic power supplies in automotive applications, p.7; The output voltage of some linear voltage regulators can be adjusted by an external resistor divider, connected to the voltage adjust pin named as ADJ or VA, p.8; The early warning function monitors the input voltage by comparing a divided sample of the input voltage to a known reference voltage. When the voltage at the sense input (SI) VSI drops below the sense low threshold VSI,low an active low warning signal is generated at the sense output (SO) pin, p.20).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Infineon, to set the power supply at specific voltage values (below the lower threshold and between the lower threshold and upper threshold) as known in the art (Infineon) to be able to verify the function of the power supply monitor.

With regards to Claim 2, Yamazaki in view of Infineon, discloses the claimed invention as discussed in Claim 1.
Yamazaki additionally discloses resetting the digital control system and/or issuing an error message if at least one of the first check and the second check is not successful (The output of the power supply monitoring circuit 28 and the output of the operation monitoring circuit 30 are led to a logical operation circuit 50 such as an OR circuit, and the power supply voltage supplied to the microcomputer 10 is not an appropriate power supply voltage or the operation of the microcomputer 10 is normal. If not, the output driver 40 that controls the external load 60 is reset to inhibit the microcomputer and the control of the external load 60 is stopped, p.8-9).


With regards to Claim 5, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claim 1.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Infineon, to set the power supply at specific voltage values (above the upper threshold and between the lower threshold and upper threshold) as known in the art (Infineon) to be able to verify the function of the power supply monitor.


With regards to Claim 6, Yamazaki in view of Infineon, discloses the claimed invention as discussed in Claims 2 and 5.


With regards to Claim 8, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 9, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claims 2 and 8.


With regards to Claim 11, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claims 5 and 8.


With regards to Claim 12, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claims 6 and 11.


With regards to Claim 14, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claim 8.
Yamazaki additionally discloses the power supply monitor comprises an undervoltage monitoring unit configured to compare the power supply voltage with the lower threshold value and to output a signal indicative of whether the power supply voltage is below or above the lower threshold value, and at least one overvoltage monitoring unit configured to compare the power supply voltage with the upper threshold value and to output a signal indicative of whether the power supply voltage is below or above the upper threshold value (The power supply voltage V .sub.IN input from the constant voltage power supply 21 to the overvoltage / undervoltage monitor circuit 22 (as analog calculation means) is a reference corresponding to the selection of the power supply voltage of the constant voltage power supply 21 in the W / C [Window Comparator] 22A Compared with the reference voltages V .sub.ref-H and V .sub.ref-L , whether or not the power supply voltage V .sub.IN is within the appropriate power supply voltage (range) of the upper threshold voltage V .sub.ref-H and the lower threshold voltage V .sub.ref-L Monitored. Here, the configuration and operation of the W / C 22A will be briefly described with reference to the circuit diagram [4B]. The W / C 22 includes a Comparator 221 that functions as an inverting input comparator, a Comparator 222 that functions as a non-inverting input comparator, and a NAND circuit 223 that performs a NAND operation on the outputs of both. When the power supply voltage V .sub.IN is V .sub.ref−L <V .sub.IN <V .sub.ref−H, that is, when the power supply voltage is an appropriate power supply voltage (range), the output of the W / C 22 becomes zero (Low)… the output V .sub.M of the overvoltage and low voltage monitoring circuit 22 when the power supply voltage V .sub.iN does not fit between the lower threshold voltage V .sub.ref- L and an upper threshold voltage V .sub.ref-H is " Level 1 ”. Further, when the operation of the microcomputer 10 is not normal, the output V .sub.s of the operation monitoring circuit 30 becomes “1” level, p.12-13).


With regards to Claim 15, Yamazaki in view of Infineon, discloses the claimed limitations as discussed in Claim 1.
Yamazaki additionally discloses A computer program on tangible medium comprising computer executable instructions which, when executed by a computer (The microcomputer 10 has a counter called a watchdog timer, and the counter is counted up by a clock signal as the program is executed. By generating a reset signal for each cycle of program execution and resetting its Counter, it is monitored that the program is being executed normally, p.9; In the microcomputer 10, a power supply voltage that guarantees the operation of the microcomputer, that is, a necessary voltage flag corresponding to an appropriate power supply voltage [2.5 V: High, 1.5 V: Low] X is read from the built-in memory 15, p.11-12).


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Infineon, and in further view of Ron Stull, “What Issues Can Arise When Exceeding a Power Supply's Input Voltage”, CUI INC, September 25, 2018, hereinafter ‘Stull’. 

With regards to Claim 3, Yamazaki in view of Infineon, discloses the claimed invention as discussed in Claim 1.
However, Yamazaki does not specifically disclose the first value is larger than a minimum safe operating voltage of the digital control system.
Stull discloses minimum safe operating voltage (Input voltage impacts many aspects of a power supply, including the component stresses, operating point, and performance. Operating outside of the specified range can affect one or more of these items and, if pushed too far, trigger a protection circuit or total failure. Knowing how far a power supply can be pushed in a certain direction and what the implications would be requires knowledge of the internal component ratings and values, which are rarely available to the user and are difficult to determine. The best way to determine safe operation of a power supply outside its specified input voltage range is to ask the manufacturer, who can identify the risks and/or implement the design changes needed to allow operation at the desired level, p.8; Under voltage events also have the potential to cause component failures. When operating a power supply below the minimum operating voltage, the current in many components will increase proportionally. The fuse, rectifier, switches, and other components that carry this increased current will all dissipate more power, leading to an increased temperature and chance of failure, p.5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Infineon, and in further view of Stull, to set the power supply at a value larger than the minimum safe operating voltage of the control system to protect the components from potential failure as known in the art (Stull).

With regards to Claim 7, Yamazaki in view of Infineon, and in further view of Stull, discloses the claimed limitations as discussed in Claims 3 and 5.
However, Yamazaki does not specifically disclose the third value is less than a maximum safe operating voltage of the digital control system.
Stull discloses maximum safe operating voltage (If the input voltage exceeds their maximum operating voltage, the specific failure mode of these components can lead to a few different scenarios. For example, X-capacitors, which are designed to fail short for safety reasons, will likely open the fuse leaving the power supply inoperable, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Infineon, and in further view of Stull, to set the power supply at a value less than the maximum safe operating voltage of the control system to protect the components from potential failure as known in the art (Stull).


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Infineon, and in further view of Yoshitomi et al. (JP 2008245377 A), hereinafter ‘Yoshitomi’. 

With regards to Claim 4, Yamazaki, in view of Infineon, discloses the claimed invention as discussed in Claim 1.
However, Yamazaki does not specifically disclose the first value is 1.9 V and/or wherein the second value is 2.5 V, and/or wherein the lower threshold value is 2.0 V and/or wherein the upper threshold value is 2.6 V.
Yoshitomi discloses the lower threshold value is 2.0 V (The power supply voltage monitoring circuit 190 monitors the power supply voltage VCC ′ applied to the VM terminal and outputs a speed control mode setting signal DET for setting the first speed control mode or the second speed control mode… Specifically, the power supply voltage monitoring circuit 190 compares the power supply voltage VCC ′ with the threshold voltage Vr, which is the lower limit value of the operating power supply voltage range in the first speed control mode, p.7; In the first speed control mode, the level of the power supply voltage VCC ′ can be lowered below the lower limit value “2V” because the range in which the power supply voltage VCC can be varied is within the operating power supply voltage range, p.9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Infineon, and in further view of Yoshitomi, to adapt 2.0 V as the lower threshold as known in the art.


With regards to Claim 10, Yamazaki, in view of Infineon, and in further view of Yoshitomi, discloses the claimed invention as discussed in Claims 8 and 4.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Zheng et al. (CN 207125994 U), hereinafter ‘Zheng’. 
Yamazaki discloses the claimed invention as discussed in Claim 8.
However, Yamazaki does not specifically disclose the digital control system is ASIL D compliant.
Zheng discloses the digital control system is ASIL D compliant (The control device of the utility model adopts the control executive chip style air bag structure, MCU chip and style air bag level, form a system, satisfy the ISO26262 highest of security level ASIL-D to the whole controller, p.6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki, in view of Zheng, to adapt ASIL D compliance for the digital control system to ensure highest safety as known in the art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsushita et al. (US 20140350791 A1) discloses a vehicle steering control apparatus equipped with an electronic control unit furnished with a power-supply voltage monitoring function.
Haider et al. (WO 2004114040 A2) discloses a circuit arrangement with a voltage regulator for generating a regulated operating voltage and a voltage monitoring unit that monitors the regulated operating voltages for deviations from setpoints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863